301 B.R. 625 (2003)
In re Tiffany LESANE, Debtor.
No. 03-53571-JDW.
United States Bankruptcy Court, M.D. Georgia, Macon Division.
September 15, 2003.
Tiffany LeSane, Byron, GA, pro se.

MEMORANDUM OPINION
JAMES D. WALKER, JR., Bankruptcy Judge.
On September 8, 2003, the Court convened a hearing pursuant to its Show Cause Order entered on August 12, 2003. The order required Debtor to show cause why this sixth bankruptcy case filed since February 14, 2002, should not be dismissed as having been filed in bad faith.

FINDINGS OF FACT
Debtor's first case was filed on February 14, 2002, as case number 02-50701. The filing fee was paid in that case, but the case was dismissed because Debtor did not file a plan or schedules and did not attend the Section 341(a) meeting. The order of dismissal was dated May 9, 2002.
Debtor's second case was filed on May 2, 2002, as case number 02-52186. The filing fee was not paid directly by Debtor as required by the Court's order, but some of the funds paid to the Trustee were later paid over to the Court to pay the filing fee. Before the Court could enter a show cause order requiring Debtor to show cause why the case should not be dismissed for nonpayment of the filing fee, the case was *626 dismissed pursuant to the Trustee's motion to dismiss on grounds that no plan or schedules had been filed and that Debtor had not attended the Section 341(a) Meeting. The case was dismissed by order of August 5, 2002.
The third case was filed on August 19, 2002, as case number 02-53590. While the filing fee was paid in this case, the Trustee filed a motion to dismiss on grounds that Debtor did not file a plan or schedules and did not attend the Section 341(a) Meeting. The case was dismissed by the Court's order of November 6, 2002.
A fourth case was filed on December 16, 2002, as case number 02-55742. No filing fee was paid in the case. The case was dismissed pursuant to Trustee's motion to dismiss for failure to file schedules or plan and failure to attend the Section 341(a) Meeting. An order dismissing the case was entered on April 15, 2003.
The fifth case was filed on April 30, 2003, as case number 03-51946. No filing fee was paid in the case, and the Court entered an order requiring Debtor to show cause why the case should not be dismissed for failure to pay the filing fee. No cause was shown and the case was dismissed on July 10, 2003. The Trustee had also requested dismissal on the grounds that Debtor had not filed a plan or schedules and did not attend the Section 341(a) Meeting. The case was dismissed on the Court's show cause order before the Trustee's motion could be considered.
In this sixth case, the filing fee and schedules were filed after the show cause notice. All of Debtor's petitions have been filed pro se and never list any previous filings as required by the petition form. Debtor has never attended a Section 341(a) Meeting of Creditors.
Debtor offered no explanation as to why the Court should consider the current case as having been filed in good faith. Furthermore, there was no evidence presented that any of the previous cases were filed in good faith. Debtor stated at the hearing that she would file a case when she would lose a job so as to give her time to find a new job and protect her from the adverse consequences of creditors' recovery efforts. Such an objective has been repeatedly held by this Court as one which would not support the good faith filing of a bankruptcy case. In order to file a Chapter 13 case in good faith, the Code requires that a debtor have "regular income." This Debtor indicated no such regular income, and in fact, indicated the lack of same as the reason for filing the case.

CONCLUSIONS OF LAW
This case has not been filed in good faith and should be dismissed. Furthermore, this Debtor should be enjoined from filing any future cases in this court for a period of thirty-six (36) months, which period of time is due in part to the fact that five such previous cases have been filed in this Court within a fairly short interval.